Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 1 of 10          PageID #: 549




   ALETHEA K. REBMAN (HI Bar No. 8083)
   MITSUYAMA & REBMAN
   A Limited Liability Law Company
   Mauka Tower, Suite 1450
   737 Bishop Street
   Honolulu, HI 96813
   Telephone: (808) 545-7035
   Facsimile: (808) 369-8349
   Email: alethea@mitsuyamaandrebman.com

   Attorney for Plaintiff
   DANIELLE HAMILTON

                      IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF HAWAII

   DANIELLE HAMILTON,                         Case No. 18-cv-501-JAO-WRP

                   Plaintiff,                 PLAINTIFF’S RESPONSE TO
                                              EXPEDITED ORDER DATED
      vs.                                     FEBRUARY 28, 2020;
                                              DECLARATION OF COUNSEL;
   WILLIAM LEFKOWITZ; DENISE                  CERTIFICATE OF SERVICE
   LEFKOWITZ; and DOES 1 through
   10, inclusive,                             Trial:
                                              Date: August 3, 2020
                   Defendants.                Time: 9:30 a.m.
                                              Judge: The Honorable Jill A. Otake


                       PLAINTIFF’S RESPONSE TO EXPEDITED
                         ORDER DATED FEBRUARY 28, 2020

            Comes now Plaintiff Danielle Hamilton, by and through her attorneys,

   Mitsuyama and Rebman, LLLC, and hereby submits the following Declaration of
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 2 of 10        PageID #: 550




   Counsel in response to the Expedited Order filed by the Court on February 28,

   2020.

   Dated: Honolulu, Hawaii, March 3, 2020.     MITSUYAMA & REBMAN
                                               A Limited Liability Law Company

                                               By: /s/ Alethea K. Rebman
                                               ______________________________
                                               ALETHEA K. REBMAN
                                               Attorney for Plaintiff
                                               DANIELLE HAMILTON




                                           2
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 3 of 10              PageID #: 551




                     IN THE UNITED STATES DISTRICT COURT

                                 DISTRICT OF HAWAII

   DANIELLE HAMILTON,                             Case No. 18-cv-501-JAO-WRP

                  Plaintiff,                      DECLARATION OF COUNSEL

      vs.

   WILLIAM LEFKOWITZ; DENISE
   LEFKOWITZ; and DOES 1 through
   10, inclusive,

                  Defendants.

                               DECLARATION OF COUNSEL

            I, ALETHEA K. REBMAN, declare as follows:

            1.   I am an attorney with Mitsuyama & Rebman, LLLC, licensed to

   practice before the United States District Court, District of Hawaii, and represent

   Plaintiff Danielle Hamilton in that above-entitled matter.

            2.   This declaration is made upon personal knowledge, and if called upon,

   I am competent to testify to the facts set forth herein.

            3.   Respectfully, another extension of time for Defendants “to answer or

   otherwise plead” would not likely dispense of a third motion to dismiss the cause

   of action for negligent infliction of emotional distress, as indicated by the filing of

   the present motion.




                                              3
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 4 of 10            PageID #: 552




         4.     Mediation will be more effective if the mediator knows what causes

   of action will be available to Plaintiff. This matter has been pending for over a

   year and there is still no answer on file by Defendants, notwithstanding the Court’s

   orders sustaining the causes of action for defamation and intentional infliction of

   emotional distress.

         5.     Plaintiff’s Complaint for Injunctive Relief and Damages and Motion

   for Preliminary Injunction was filed herein on December 26, 2018.

         6.     The Court set the hearing on the Motion for Preliminary Injunction

   for April 26, 2019.

         7.     On April 2, 2019, Defendants filed their first motion to dismiss the

   Complaint.

         8.      On April 8, 2019, after the passing of Plaintiff’s attorney of record,

   the Court vacated the hearing on the Motion for Preliminary Injunction and

   terminated the Motion pending the appearance of new counsel for Plaintiff.

         9.     Mitsuyama and Rebman, LLLC, filed a Notice of Appearance as

   Counsel for Plaintiff on May 1, 2019.

         10.    The hearing on Defendants’ Motion to Dismiss the Complaint was

   held on June 21, 2019, and the Court issued its Order thereon on June 24, 2019,

   granting in part and denying in part the Motion, with leave to amend.




                                             4
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 5 of 10           PageID #: 553




         11.    Plaintiff filed a First Amended Complaint (“FAC”) on July 24, 2019,

   which was personally served on counsel for Defendants.

         12.    During the July 31, 2019, Scheduling Conference, there was no

   mention by Defendants of a second motion to dismiss, and the Court set the matter

   for trial in August of 2020.

         13.    On or about August 14, 2019, I agreed to give Defendants a two-week

   extension of time to file a response to the FAC as Defendants’ counsel and I had

   initiated discussions about meditation.

         14.    On August 14, 2019, I emailed Defendants’ counsel and suggested a

   mediator and offered to consider any others and get the process going before the

   parties started incurring discovery costs.

         15.    On September 9, 2019, I agreed to another two-week extension of

   time within which Defendants would “answer or otherwise plead to the FAC.”

         16.    On September 26, 2019, Defendants’ counsel sent me an email stating

   that his clients agree to mediation and that he would like to discuss staying some of

   the litigation deadlines while the parties mediate this matter.

         17.    Despite the indications that Defendants were planning to participate in

   mediation, and without a further request for another extension of time to respond to

   the FAC or providing any reason stating why filing an Answer would be less costly

   or time-consuming than another motion to dismiss, Defendants filed a second



                                                5
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 6 of 10              PageID #: 554




   motion to dismiss on October 15, 2019. The Court set the motion for hearing on

   December 20, 2019.

         18.    While considering a FRCP Rule 55 request for entry of default on the

   cause of action for intentional infliction of emotional distress which the Court

   found was sufficiently pleaded in its June 24, 2019, order, my colleague asked

   defendants’ counsel if he was planning to file an answer to said cause of action and

   he indicated that he would file a single answer when all challenges to the

   remainder of the complaint had been ruled upon.

         19.    In a continuing effort to curb litigation costs, and especially under the

   circumstances of another pending motion to dismiss, we proposed a stipulation and

   order to extend some of the Rule 16 Scheduling Conference Order dates

         20.    The motion was ultimately decided without a hearing after written

   briefing by the parties and the Court issued its Order on December 22, 2019,

   denying in part and granting in part with final leave to amend the cause of action

   for negligent infliction of emotional distress.

         21.    Plaintiff filed her Second Amended Complaint (“SAC”) on January

   22, 2020.

         22.    On January 23, 2020, counsel for Defendants agreed to the selection

   of one of two proposed mediators and mentioned postponing depositions until the

   parties could speak about mediation and logistics.



                                              6
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 7 of 10             PageID #: 555




         23.    On February 1, 2020, counsel for Defendants requested “an open

   extension to answer or otherwise plead re the amended complaint until we

   complete mediation?” This was the same question that was posed seeking

   extensions in August and September of 2019. It seemed that the “otherwise plead”

   language was to ensure that Defendants could continue to attack the complaint in

   the event that mediation did not resolve the matter. I indicated to defendants’

   counsel that the “otherwise plead” language was of concern in leading to another

   motion to dismiss and he did not respond.

         24.    The Settlement Conference in this case is set for May 14, 2020. If the

   Answer deadline were to be continued past mediation, we would have a Settlement

   Conference without an Answer being filed and with the possibility that Defendants

   might file another motion to dismiss. This was another concern as we evaluated

   that request for an extension.

         25.    On February 14, 2020, our office contacted DPR, Inc., to initiate a

   conflict check and the retention process necessary for the parties to schedule

   mediation with Kale Feldman, the mediator we had proposed to Defendants after

   the first court hearing and to whom they later agreed.

         26.    Plaintiff agreed to proceed with early mediation based on the causes

   of action of the FAC which was filed on July 24, 2019.      It is now March of 2020

   and there is no answer on file to any of the causes of action that survived the earlier



                                             7
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 8 of 10            PageID #: 556




   motions to dismiss, including the claims for defamation and intentional infliction

   of emotional distress. Plaintiff is concerned about mediation without a response to

   the complaint especially given the out of pocket costs to Plaintiff who lives in

   Alabama and who would have to incur the costs of traveling and mediation.

         27.    It has never been made clear to us why filing another motion to

   dismiss might be less costly for Defendants, or less time-consuming, or would be

   more conducive to settlement than simply answering, or why filing an Answer

   would be harmful to settlement or should otherwise be postponed until after

   mediation.

         I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING

   IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

   Dated: Honolulu, Hawaii, March 3, 2020.

                                                 By: /s/ Alethea K. Rebman
                                                 ______________________________
                                                 ALETHEA K. REBMAN




                                             8
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 9 of 10            PageID #: 557




                      IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF HAWAII

   DANIELLE HAMILTON,                             Case No. 18-cv-501-JAO-WRP

                    Plaintiff,                    CERTIFICATE OF SERVICE

      vs.

   WILLIAM LEFKOWITZ; DENISE
   LEFKOWITZ; and DOES 1 through
   10, inclusive,

                    Defendants.


                                 CERTIFICATE OF SERVICE

            The undersigned hereby certifies that a copy of the foregoing was duly served

   upon the below-identified party at his respective address by means of CM/ECF on

   March 3, 2020, as follows:

            Shawn A. Luiz, Esq.
            841 Bishop Street, Suite 200
            Honolulu, HI 96813
            Email: attorneyluiz@gmail.com

            Attorney for Defendants
            WILLIAM LEFKOWITZ
            DENISE LEFKOWITZ
            /
            /
            /
            /
            /
            /
            /

                                              9
Case 1:18-cv-00501-JAO-WRP Document 58 Filed 03/03/20 Page 10 of 10   PageID #:
                                    558



 Dated: March 3, 2020.              MITSUYAMA & REBMAN
                                    A Limited Liability Law Company

                                    By: /s/ Alethea K. Rebman
                                    __________________________________
                                    ALETHEA K. REBMAN
                                    Attorney for Plaintiff
                                    DANIELLE HAMILTON




                                      10
